Vinje, J.
(dissenting). ~ I am unable to concur in the view that the amendment to sec. 1770/ of the Statutes made by ch. 211, Laws 1917, did not operate to validate the deeds to the Realty Realisation Company, which had theretofore complied with sec. 1770&. Briefly stated my reasons are these: The case of Hanna v. Kelsey R. Co. 145 Wis. 276, 129 N. W. 1080, holding that a deed to a foreign corporation that had not complied with sec. 1770b of our Statutes was void, was decided February 21, 1911. No doubt many titles were affected by that decision. To grant relief, ch. 142, Laws 1911, enacted sec. 1770/, which took effect May 13, 1911. That section provided that any corporation which had before the passage of the act complied with sec. 1770& was relieved from any disability in the previous acquisition of real property in this state, and that a person claiming that the title of any corporation was void because of a fail*55ure to comply with sec. 17705 and the amendment of 1911 might within a year from May 13, 1911, begin an action or set up a defense to declare the title void. If such action or defense was not begun or set up before May 13, 1912, the right thereto expired. In the case of Lanz-Owen & Co. v. Garage E. M. Co. 151 Wis. 555, 139 N. W. 393, this court construed the act as a statute of limitations within which actions could be begun or defenses interposed to declare the title of noncomplying corporations void, and held that at the end of the year, in the absence of any action or defense, the title became absolute. Notwithstanding this decision, which was handed down January 7, 1913, the legislature that year amended sec. 1770/ by the enactment of ch. 212, which, after the title a'nd enacting clause, read :
“Section 1. Section 1770/ of the statutes is amended to read: Section 1770/. 1. Any corporation organized otherwise than under the laws of this state, having acquired, or attempted to acquire, legal title, by deed, or lease to any 'real property in this state, before complying with the terms of section 17705 of the statutes, and which has thereafter, and before the passage of this section, complied with said section, shall be and is hereby relieved from any disability,” etc.
If, as the court construes it, the words “this section” mean sec. 1770/ of the Statutes and not sec. 1 of the amendatory act in which they are found, then the amendment of 1913 was entirely nugatory. All titles depending upon conditions existing prior to May 13, 1911, had been fully cured by the act of 1911 as construed in the Lanz-Owen Case. The same nugatory result, except as to non-profit-sharing corporations, is true of the amendment of 1917, ch. 211, which is in the same form as that of 1913. It is true that the law. of 1911 says “this act” and that of 1913 “this section.” But the natural construction is to- refer the words to- the section in which they are found in the amendatory act, namely, sec. 1, and not to the original section passed years prior thereto— especially when the latter construction nullifies the whole act. That they are intended to relate to the amendatory act *56and not to sec. 1770/ is made evident by an inspection of the original bill submitted in 1913, which had the words “this amendatory act” instead of the words “this section.” The change was made in the redraft prepared by the drafting department of the legislative reference library to conform to the then and present custom of enacting general laws in terms of sections and not of acts, so that they shall fit into the statutes without further changes. The Wisconsin Legislative Directory and Manual of 1913 required all general bills amending sections of the statutes to be in this form: “Section-. Section-of the statutes (of 1898) is amended to read: Section-.” Rule 46, sub. 3, p. 117. It will be observed that each bill has its own section numbers, and hence when there is found in a certain section thereof the expression, “before the passage of this section,” it must refer to the passage of the section of the bill in which it is found and not to the passage of the section amended. At any rate the function of the library redraft was tO' make changes of form, not of substance, and it is but fair to presume that such was the intention in substituting the words “this section” for the words “this amendatory act.” There is nothing in the language used to indicate the contrary. To charge the legislature with intent to cure conditions existing prior to the enactment of ch. 142, Laws 1911, in its enactments of 1913 and 1917 when those conditions were fully cured by the act of 1911 itself, except as to non-profit-sharing corporations, is to' charge it with performing a mere idle ceremony in 1913, and to ignore the fact that the words “before the passage of this section,” in the act of 1917, mean the same as they meant in the act of 1913, and refer to the section of the bill in which they are found and not to the section of the statute amended. We all agree it was intended by the act of 1911 to permit corporations theretofore complying with sec. 1770& to be relieved from its penalty. Why not give its subsequent acts the same intendment and make them accomplish something ? That the period of relief *57from disability was in each case extended to the time of the passage of the amendment accords with a sane legislative intent and results in effective legislation. To' construe the amendments otherwise is to assume repeated legislative attempts since 1911 to accomplish that which was substantially accomplished in 1911.